February 6, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington D.C. 20549 Re: Ecology Coatings, Inc. Dear Ladies and Gentlemen: We have read Item 4.01 of Form 8-K concerning our firm dated February 3, 2012, of Ecology Coatings, Inc. that we understand the Company intends to file with the U.S. Securities and Exchange Commission on February 6, 2012, and are in agreement with the statements contained in the second, third and fourth paragraphs therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, UHY LLP
